Versus Capital Advisors LLC & Versus Capital Multi-Manager Real Estate Income Fund LLC Joint Personal Investment and Trading Policy, Statement on Insider Trading and Code of Ethics August 24, 2011, Updated August 15, 2012 Updated September 15, December 18, 2014 Table of Contents I. INTRODUCTION 1 II. DEFINITIONS. 2 III. PERSONAL INVESTMENT AND TRADING POLICY 6 IV. PERSONAL INVESTMENT AND TRADING VIOLATION POLICY 9 V. REPORTING 10 VI. FUND REQUIREMENTS UNDER SARBANES-OXLEY ACT OF 2002. 13 VII. ADMINISTRATION AND PROCEDURAL MATTERS RELATING TO THE FUND 13 VIII. STATEMENT ON INSIDER TRADING 14 IX. POLICY ON GIFTS. 17 X. POLICY ON ENTERTAINMENT. 17 XI. COMPLIANCE 18 XII. RETENTION OF RECORDS. 18 XIII. NOTICES. 19 XIV. REVIEW. 19 XV. ALTERNATE DESIGNEE. 19 Exhibit I: ACKNOWLEDGMENT AND CERTIFICATION Exhibit II: INITIAL REPORT OF COVERED PERSON’S PERSONAL SECURITIES HOLDINGS Exhibit III: ANNUAL REPORT Exhibit IV: ACKNOWLEDGMENT AND CERTIFICATION Exhibit V: QUARTERLY BROKERAGE ACCOUNT AND NON-BROKER TRANSACTION REPORT Exhibit VI: LETTER OF DIRECTION Exhibit VII: TRADE PRE-CLEARANCE FORM Exhibit VIII: ANNUAL CERTIFICATION OF COMPLIANCE Exhibit IX: CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS I.
